Slidell, O. J.
The evidence is quite meagre, but the state of facts we gather from it is substantially this:
Augustus Bradley, Sheriff of the parish of Franklin, had seized upon fieri facias in the suit of Ford v. Michael Dosson, a plantation, supposed to belong to Dosson, but claimed by his wife, who it seems arrested the sale by injunc*311tion. The Sheriff shipped the crop of cotton to the defendants, New Orleans merchants, anl they furnished supplies, &e., to the plantation on the Sheriff’s orders. While matters thus stood, Augustus Rralley died, and his administrator sued the defendants for the proceeds of the crop. They resist payment upon the ground that this plaintiff has no right to receive the money.
It was the duty of the plaintiff to make out a clear right, which lie has not done. Frellsen & Go., seem to have dealt with Augustus Bradley, in his official capacity as Sheriff, having custody of a plantation under judicial process, and pending a litigation respecting the ownership of it, and its crop, in which litigation Ford, Miahael Dosson and Mrs. Bosson wore interested. All official trusts passed on Bradley's death to.his successor in office, and not to his personal representative. It is fair to infer from the evidence before us, and in the absence of any express proof to the contrary, that the Sheriff was not thus providing for the wants of the plantation, and shipping the crops without some legal sanction ; and there is no evidence that'the parties litigant have done any act from which could be implied an assent to the receipt' of this fund by the mere personal representative of the late Sheriff. On the contrary two of them have appeared in this cause and resista payment to the administrator.
There is in evidence a writing purporting to be signed by a subsequent Sheriff of Franklin, assenting to the payment of the fund to the administrator of his predecessor, but we do not think he had a right thus to direct the fund without the assent of the litigants.
It is proper to observe that although the plaintiff’s petition discloses the interest of Ford, there has been no attempt on his part to make Ford a party.
Under all the circumstances as presented by the imperfect evidence before us, we are not prepared to say that the plaintiff has shown a clear right to receive this fund, and that the defendants would bo safe from further attacks on paying to him.
Judgment reversed, and judgment as in case of non-suit, plaintiffs to pay costs in both courts.